         Case 1:19-cv-10333-MKV Document 27 Filed 04/07/21 Page 1 of 2


                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
                                                                               DATE FILED: 4/7/2021
 ERIC ROGERS,

                            Plaintiff,
                                                               1:19-cv-10333 (MKV)
                    -against-
                                                                    ORDER OF
 BURRITO Y MAS, CORP., and 1571                                     DISMISSAL
 LEXINGTON LLC,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on November 6, 2019 [ECF No. 1]. Defendants

were served, but never responded to Plaintiff’s complaint. See ECF No. 6-7. After significant

delay, Plaintiff sought a default judgment [ECF No. 16], but the Court denied the motion without

prejudice to refiling due to noncompliance with the Court’s Individual Practices. See Order,

ECF No. 21. Plaintiff’s second default motion was denied for similar reasons. See Order, ECF

No. 26. However, since the second motion was denied on December 2, 2020, Plaintiff has taken

no action to prosecute this case. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by May 7, 2021. Any application to reopen this case

must also explain why Plaintiff delayed in refiling his motion for default judgment, and must

include a proposed schedule on which Plaintiff will file any such motion.
         Case 1:19-cv-10333-MKV Document 27 Filed 04/07/21 Page 2 of 2




       If no such application is made by that date, today’s dismissal of the action is with

prejudice. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link

v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

SO ORDERED.
                                                     ________________
                                                                    _________
                                                                    ___      _______________
                                                     _________________________________
Date: April 6, 2021                                  MARY YK  AY VYSKOCIL
                                                             KAY   VYS
                                                                    YSKOCI   CIL
                                                                             CI
      New York, NY                                   United
                                                          d States
                                                            States District
                                                                   Diist
                                                                      s rict Judge




                                                 2
